Citation Nr: 0300750	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-02 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted which 
is sufficient to reopen a claim of entitlement to VA death 
benefits.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant in this matter is the widow of J.D.F.  She 
seeks recognition of the J.D.F. as having had guerilla 
service in the Philippines during World War II.

The appellant  has made numerous attempts since shortly 
after the close of World War II to obtain benefits from 
the Department of Veterans Affairs (VA) based on the 
alleged guerilla service of her late husband.  These 
claims were denied by the VA Regional Office (RO) in 
Manila, Republic of the Philippines on the basis that 
J.D.F. did not have military service in the Armed Forces 
of the United States, including recognized guerilla 
service.  A claim by the appellant for National Service 
Life Insurance benefits was denied by the Board of 
Veterans' Appeals (the Board) in may 1951 on the same 
basis.  The appellant's claim of entitlement to benefits 
was last finally denied by the RO in June 1999.  The 
appellant did not appeal that decision.  
  
In July 2001, the appellant again filed a claim of 
entitlement to VA death benefits with the RO.  This matter 
comes before the Board on appeal from an October 2001 
decision of the RO which determined that new and material 
evidence which was sufficient to reopen the appellant's 
claim for VA death benefits had not been submitted.  


FINDINGS OF FACT

1. The RO most recently finally denied the appellant claim 
of entitlement to VA death benefits in June 1999.

2. Evidence submitted since the June 1999 RO decision is 
not relevant to and probative of the question of whether 
the appellant's spouse had recognized guerilla service, 
and is not so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSION OF LAW

Evidence received since the June 1999 RO decision which 
denied the appellant's claim of entitlement to VA death 
benefits is not new and material. 38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the appellant is ultimately seeking recognition 
of her late husband, J.D.F., as having had guerilla 
service which would entitle her to VA death pension 
benefits.  The record in this regard reflects that prior 
to the current attempt, the appellant's claim was last 
denied in June 1999 and was not appealed.

Initial matter - the VCAA

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107].  The VCAA revises VA's 
obligations in two significant ways.  First, VA has a duty 
to notify a claimant and his or her representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002).  Second, VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  The Board must make a determination as 
to the applicability of the various provisions of the VCAA 
to a particular claim.  Holliday v. Principi, 14 Vet. App. 
280 (2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pertinent to the issue currently on appeal, 
however, the VCAA has left intact the requirement that a 
claimant must first present new and material evidence in 
order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to 
require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.   See 38 
U.S.C. § 5103A(f).  

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  The amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  
Thus, the regulations governing reopening of previously 
and finally denied claims were revised effective as of 
August 29, 2001.  These regulations redefine the duty to 
notify and to assist in applications to reopen previously 
and finally denied claims.  However, because the instant 
claim to reopen was filed on July 27, 2001, which is prior 
to August 29, 2001, the revised regulations specific to 
such claims are inapplicable to the instant appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  Furthermore, it is clear that certain of VA's 
implementing regulations do not apply to this case in its 
present posture.  

The United States Court of Appeals for Veterans Claims 
(the Court) has recently held, however, that 38 C.F.R. 
§ 3.159(b), pertaining to VA's duty to notify claimants, 
includes claims to reopen.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   The notice provisions 
found in the VCAA are therefore applicable to cases such 
as this in which the issue revolves around finality of 
decisions and the submission of new and material evidence.

On receipt of a claim for benefits, including a request to 
reopen a previously denied claim, VA will notify the 
claimant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the claimant which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the claimant provide any evidence in his possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b); 
Quartuccio, 16 Vet. App. at 187.

Review of the record in its entirety reveals that the 
appellant has been continually advised both of what 
evidence would substantiate her claim, as well as the 
nature of evidence that would be sufficient to reopen her 
claim, in accordance with the VCAA.   See 38 U.S.C. § 
5103(a).

Prior to the current attempt to reopen the claim, the 
appellant was advised of what evidence would substantiate 
her claim (i.e., official government records) by 
correspondence dated in August 1961, September 1967, 
October 1967, May 1968 and June 1999.  Indeed, the October 
1967 advisement was generated upon the appellant's 
specific request that she be so advised.  

With respect to the current claim, the appellant was 
advised both in October 2001 and via the issuance of the 
Statement of the Case in January 2002 as to what evidence 
was required, namely official records which verified that 
J.D.F. served in the Armed Forces of the United States, 
including recognized guerilla service.  

The dispositive issue in this matter is whether through 
evidence found and verified through its records 
depositories, the U.S. Government has recognized the 
appellant's deceased husband to have had guerilla service.  
Efforts to verify such service were undertaken in February 
1950, August 1950, March 1952, April 1961 and September 
1998.  On each of these occasions, the National Personnel 
Records Center or its predecessor has reported that the 
appellant's husband had no recognized guerilla service.  

Because the appellant has been so advised on repeated 
occasions, and because repeated efforts have been 
undertaken to no avail to aid the appellant in 
substantiating the claim, the Board is of the opinion that 
no evidence exists or could be obtained which would 
substantiate this claim, and the record is ready for 
appellate review.  See 38 U.S.C. § 5103A(2) [Providing 
that VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim]; Graves 
v. Brown, 8 Vet. App. 522 (1996); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991)  

Pertinent law and regulations
  
Establishment of status as a "veteran"

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  
See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
As a predicate requirement for a grant of VA pension  
benefits, a claimant must establish that he or she is the 
survivor of a "veteran," defined as "a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other 
than dishonorable." 38 U.S.C.A § 101(2); 38 C.F.R. § 
3.1(d). 
See Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, including recognized guerrilla service, 
may constitute recognized service in the armed forces of 
the United States for VA purposes. 38 C.F.R. §§ 3.8, 3.9.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

If a claimant does not submit evidence of military 
service, or the information is insufficient, VA must 
request the information from the service department. 
Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); see also 
Laruan v. West,
11 Vet. App. 80, 82 (1998) [observing that if there is 
reason to believe that information provided to service 
department was erroneous (e.g., misspelled name), VA may 
be required to resubmit request for information to service 
department.).

Only service department records can establish if and when 
a person was serving on qualifying active service.  
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall 
v. Brown, 7 Vet. App. 232, 237 (1994).  The service 
department's findings are binding and conclusive upon VA.  
VA does not have the authority to alter the findings of 
the service department.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).

It has been held that a person seeking VA benefits must 
first establish by a preponderance of the evidence that 
the service member upon whose service such benefits are 
predicated has attained the status of veteran.  D'Amico v. 
West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 
F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  With regard to a previous and final denial of 
such status, the establishment of veteran status is 
subject to the requirements of "new and material evidence" 
in order to reopen the claim.  D'Amico,  209 F.3d at 1327.  


Finality/new and material evidence

In general, rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1103 (2001).  Pursuant 
to 38 U.S.C.A. § 5108 (West 1991), a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. 
§ 3.156(a) (2001).      

The VCAA left intact the requirement that an appellant 
must present new and material evidence in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. § 
5108.  See 38 U.S.C.. § 5103A(f).  As noted above, 
amendments to 38 C.F.R. § 3.156(a), revising the 
definition of new and material evidence, apply, however, 
only to claims filed on or after August 29, 2001. See 66 
Fed. Reg. 45,620.  Because the appellant's application to 
reopen the previously denied claim was filed in July  
2001, the former provisions of 38 C.F.R. § 3.156(a) 
outlined earlier are for application in this case.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Factual background

The "old" evidence

The evidence of record prior to the appellant's current 
attempt to reopen her claim of entitlement to VA benefits 
based on the death of J.F. included January 1946 
affidavits authored by A.M. and V.C. to the effect that 
J.F. was also known as J.G.  For her part, the appellant 
reported that her husband had active guerilla service from 
December 1941 to July 1942, and that he had been 
incarcerated as a prisoner of war by the Japanese up to 
the time of his death in July 1942.  Also of record was 
evidence that J.G., alias J.F., died in a hospital in July 
1942.  

In February 1950 and August 1950, VA contacted the 
predecessor to the National Personnel Records Center to 
ascertain if the appellant's deceased husband had 
recognized guerilla service.   Although the record 
reflects in this regard that both of the appellant's 
husband's names were scrutinized (i.e., J.F. and J.G.), it 
was reported that the appellant's husband did not have 
recognized guerilla service.  

In May 1951, the Board denied the appellant entitlement to 
National Service Life Insurance on the basis that her 
husband had no recognized guerilla service.  

The appellant sought to reopen her claim in July 1951, and 
submitted various documents from agencies she reported 
were of the Philippine government, including the 
"Philippine Veterans Bureau."  In substance, these reflect 
that the appellant's husband had the service she claimed.  
Additionally, in August 1951, the appellant proffered the 
affidavits of T.S., L.B., and G.G., all individuals 
reporting that they were service colleagues of the 
appellant's husband and verified that he died either in or 
shortly after his release from a prisoner of war camp in 
1942.  
A further effort was made by the RO to verify the earlier 
reports of the National Personnel Records Center, again 
under the names J.F. and J.G.  This effort again resulted 
in a finding of no recognized service.  The appellant's 
attempt to reopen her claim was denied in July 1961.

In June 1998, the appellant once again filed a claim of 
entitlement to VA death pension benefits based on the 
alleged service of J.F.  She submitted a joint affidavit 
authored by G.E. and A.G., dated in July 1991 and 
reflecting that they were aware of J.F.'s military service 
and internment as a prisoner of war.  She also submitted 
documents from local officials to the effect that J.F.'s 
death could not be verified.

In September 1998 the RO once again attempted to verify 
J.F.'s alleged service.  Once again the service department 
responded that such records did not exist, and enclosed 
earlier reports.  

The June 1999 RO decision   

In June 1999, the RO informed the appellant that her claim 
had been denied because her spouse did not have the 
required military service.  The appellant was informed of 
that decision by letter dated June 1, 1999.  She did not 
appeal.

The additional evidence

The appellant attempted to reopen her claim in July 2001.   
In her current effort to reopen the claim, the appellant 
submitted duplicate copies of the Philippine government 
records she proffered earlier.  She also submitted a civil 
death certificate dated July 24, 2001 which indicated that 
J.G. died in July 1942.  Also submitted was a death 
certificate dated in May 1998 signed by a parish priest 
and a certificate form a hospital dated in June 2001 to 
the same effect.     



Analysis

In connection with her most recent attempt to reopen her 
claim, the appellant has submitted copies of certain 
documents previously of record.  Because these were 
previously of record, they are not "new."  Similarly, the 
appellant's reiterated contentions to the effect that her 
husband served in the Armed Forces of the United Sates are 
not new.  Finally, various documents attesting to the fact 
that J.F., a/k/a J.G., died in a hospital in July 1942, 
although recently dated, are not new and are merely 
repetitive of previously submitted evidence to the same 
effect, for instance a May 1947 certificate from the same 
hospital.  

The crucial question in this case is not whether J.D.F. 
died but whether he died in service of the Armed Forces of 
the United States, including recognized guerilla service.  
The appellant did not submit new and material evidence 
pertinent to this key matter.

As is noted above, there was no information formerly 
obtained reflecting that the appellant's husband had such 
service.  In this regard, it is well-settled in the law 
that as pertaining to recognition of military service, the 
report of the service department is dispositive.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997); Spencer 
v. West, 13 Vet. App. 376, 380 (2000); Manlincon v. West, 
12 Vet. App. 238 (1999); Venturella v. Gober, 11 Vet. App. 
340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 
(1994) [all for the general proposition that service 
department findings relative to an individual's service 
are "binding on the VA for the purposes of establishing 
service in the U.S. Armed Forces"].  

Moreover, because scrutiny has been undertaken with a view 
towards the establishment of recognized guerilla service 
under both of the appellant's husband's names, there is no 
reason to question the accuracy of the service department 
findings or the records of the official U.S. Government 
depositories.  Sarmiento v. Brown, 7 Vet. App. 80, 82-83 
(1994).     

The appellant's attempt to reopen her claim of entitlement 
to VA benefits does not include evidence which establishes 
that her late husband had qualifying service in the Armed 
Forces of the United States.  See D'Amico, 209 F.3d at 
1327.  In the absence of such evidence, her claim may not 
be reopened and the benefits sought on appeal remain 
denied. 


ORDER

New and material evidence not having been submitted, the 
appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

